     Case 3:20-cv-01076-AJB-RBB Document 4 Filed 06/23/20 PageID.42 Page 1 of 12



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DANIEL RAMSEY,                                   Case No.: 3:20-cv-01076-AJB-RBB
     CDCR #K-99536,
12
                                         Plaintiff,   ORDER:
13
                          vs.                         1) GRANTING MOTION TO
14
                                                      PROCEED IN FORMA PAUPERIS;
15
     RONALD ZHANG, M.D.;                              AND
16   S. GATES,
17                                   Defendants.      2) DISMISSING COMPLAINT FOR
                                                      FAILING TO STATE A CLAIM
18
                                                      PURSUANT TO 28 U.S.C. § 1915(e)(2)
19                                                    AND 28 U.S.C. § § 1915A(b)
20
21
22         Daniel Ramsey (“Plaintiff”), proceeding pro se, is currently incarcerated at Richard
23   J. Donovan Correctional Facility (“RJD”) in San Diego, California, and has filed this
24   civil rights action pursuant to 42 U.S.C. § 1983. See Compl., ECF No. 1.
25         Plaintiff did not prepay the civil filing fee required by 28 U.S.C. § 1914(a) at the
26   time of filing, but instead has filed a Prison Trust Fund Account Statement which the
27   Court liberally construes to be a Motion to Proceed In Forma Pauperis (“IFP”) pursuant
28   to 28 U.S.C. § 1915(a) (ECF No. 3).

                                                                              3:20-cv-01076-AJB-RBB
     Case 3:20-cv-01076-AJB-RBB Document 4 Filed 06/23/20 PageID.43 Page 2 of 12



1    I.    IFP Motion
2          All parties instituting any civil action, suit or proceeding in a district court of the
3    United States, except an application for writ of habeas corpus, must pay a filing fee of
4    $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
5    prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
6    § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
7    Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner who is granted leave to
8    proceed IFP remains obligated to pay the entire fee in “increments” or “installments,”
9    Bruce, 136 S. Ct. at 629; Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and
10   regardless of whether his action is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) &
11   (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
12         Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
13   “certified copy of the trust fund account statement (or institutional equivalent) for ... the
14   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
15   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
16   trust account statement, the Court assesses an initial payment of 20% of (a) the average
17   monthly deposits in the account for the past six months, or (b) the average monthly
18   balance in the account for the past six months, whichever is greater, unless the prisoner
19   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
20   custody of the prisoner then collects subsequent payments, assessed at 20% of the
21   preceding month’s income, in any month in which his account exceeds $10, and forwards
22   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
23   Bruce, 136 S. Ct. at 629.
24
25
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
26
     fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
27   Misc. Fee Schedule, § 14 (eff. June 1, 2016). The additional $50 administrative fee does
     not apply to persons granted leave to proceed IFP. Id.
28

                                                                                 3:20-cv-01076-AJB-RBB
     Case 3:20-cv-01076-AJB-RBB Document 4 Filed 06/23/20 PageID.44 Page 3 of 12



1          Plaintiff has submitted a certified copy of his CDCR Inmate Statement Report
2    showing his trust account activity at the time of filing, as well as a Prison Certificate
3    signed by an RJD Accounting Officer attesting as to his monthly balances and deposits.
4    See ECF No. 3 at 1-3; 28 U.S.C. § 1915(a)(2); S.D. CAL. CIVLR 3.2; Andrews, 398 F.3d
5    at 1119. These statements show Plaintiff had no monthly deposits to his account,
6    maintained an average balance of $.42 in his account over the six month period preceding
7    the filing of his current Complaint, and had an available balance of only $.18 to his credit
8    at RJD as of June 15, 2020. See id.; 28 U.S.C. § 1915(b)(4) (providing that “[i]n no event
9    shall a prisoner be prohibited from bringing a civil action or appealing a civil action or
10   criminal judgment for the reason that the prisoner has no assets and no means by which to
11   pay the initial partial filing fee.”); Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850
12   (finding that 28 U.S.C. § 1915(b)(4) acts as a “safety-valve” preventing dismissal of a
13   prisoner’s IFP case based solely on a “failure to pay ... due to the lack of funds available
14   to him when payment is ordered.”).
15         Therefore, the Court grants Plaintiff’s Motion to Proceed IFP (ECF No. 3),
16   declines to exact any initial filing fee because his trust account statement shows he “has
17   no means to pay it,” Bruce, 136 S. Ct. at 629, and directs the Secretary of the CDCR to
18   collect the entire $350 balance of the filing fees required by 28 U.S.C. § 1914 and
19   forward them to the Clerk of the Court pursuant to the installment payment provisions set
20   forth in 28 U.S.C. § 1915(b)(1). See id.
21   II.   Initial Screening per 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
22         A.     Standard of Review
23         Notwithstanding Plaintiff’s IFP status or the payment of any partial filing fees, the
24   PLRA also obligates the Court to review complaints filed by all persons proceeding IFP
25   and by those, like Plaintiff, who are “incarcerated or detained in any facility [and]
26   accused of, sentenced for, or adjudicated delinquent for, violations of criminal law or the
27   terms or conditions of parole, probation, pretrial release, or diversionary program,” “as
28   soon as practicable after docketing,” and ideally before the service of process upon any

                                                                                3:20-cv-01076-AJB-RBB
     Case 3:20-cv-01076-AJB-RBB Document 4 Filed 06/23/20 PageID.45 Page 4 of 12



1    Defendant. See 28 U.S.C. §§ 1915(e)(2) and 1915A(b). Under these statutes, the Court
2    must sua sponte dismiss complaints, or any portions thereof, which are frivolous,
3    malicious, fail to state a claim, or which seek damages from defendants who are immune.
4    See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc) (§ 1915(e)(2));
5    Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing 28 U.S.C.
6    § 1915A(b)). “The purpose of § 1915[] is to ‘ensure that the targets of frivolous or
7    malicious suits need not bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d
8    903, 907 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d
9    680, 681 (7th Cir. 2012)).
10         All complaints must contain “a short and plain statement of the claim showing that
11   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are
12   not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by
13   mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
14   (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “Determining whether
15   a complaint states a plausible claim for relief [is] . . . a context-specific task that requires
16   the reviewing court to draw on its judicial experience and common sense.” Id. The “mere
17   possibility of misconduct” falls short of meeting this plausibility standard. Id.; see also
18   Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
19         “When there are well-pleaded factual allegations, a court should assume their
20   veracity, and then determine whether they plausibly give rise to an entitlement to relief.”
21   Iqbal, 556 U.S. at 679; see also Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)
22   (“[W]hen determining whether a complaint states a claim, a court must accept as true all
23   allegations of material fact and must construe those facts in the light most favorable to
24   the plaintiff.”); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (noting that
25   § 1915(e)(2) “parallels the language of Federal Rule of Civil Procedure 12(b)(6)”).
26         While the court “ha[s] an obligation where the petitioner is pro se, particularly in
27   civil rights cases, to construe the pleadings liberally and to afford the petitioner the
28   benefit of any doubt,” Hebbe v. Pliler, 627 F.3d 338, 342 & n.7 (9th Cir. 2010) (citing

                                                                                  3:20-cv-01076-AJB-RBB
     Case 3:20-cv-01076-AJB-RBB Document 4 Filed 06/23/20 PageID.46 Page 5 of 12



1    Bretz v. Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985)), it may not “supply essential
2    elements of claims that were not initially pled.” Ivey v. Board of Regents of the University
3    of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).
4          “Courts must consider the complaint in its entirety,” including “documents
5    incorporated into the complaint by reference” to be part of the pleading when
6    determining whether the plaintiff has stated a claim upon which relief may be granted.
7    Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007); Fed. R. Civ. P.
8    10(c) (“A copy of a written instrument that is an exhibit to a pleading for all purposes.”);
9    Schneider v. California Dept. of Corrections, 151 F.3d 1194, 1197 n.1 (9th Cir. 1998).
10         B.     Plaintiff’s Allegations
11         Plaintiff transferred from High Desert State Prison (“HDSP”) to RJD on April 3,
12   2014. (See Compl. at 3.) When Plaintiff was previously housed at HDSP, he was
13   prescribed “daily opiate pain medication” by his “Primary Care Provider (“PCP”)” to
14   treat his “severe chronic pain in [his] neck, spine, left arm, and left shoulder.” (Id.)
15   Plaintiff alleges that his PCP at HDSP “ordered” him to “undergo spinal surgery while
16   housed” at RJD. (Id.) However, Plaintiff claims that RJD officials have “constantly been
17   putting off [his] surgery without [his] consent.” (Id.)
18         Plaintiff alleges he was “cut off” his “morphine pain medication” because
19   Defendant Zhang, Plaintiff’s PCP at RJD, “believed [Plaintiff] wasn’t taking morphine
20   medication.” (Id.) Plaintiff filed a “prison medical appeal” against Zhang. (Id.)
21         In 2019, Zhang replaced Plaintiff’s morphine with “Tylenol [and] Mobic
22   medications.” (Id.) Zhang told Plaintiff that if these new medications “do not work to
23   relieve [his] daily pain,” Plaintiff was to “immediately inform him during [Plaintiff’s]
24   next follow up visit with him and he will place [Plaintiff] back on morphine.” (Id.)
25         Plaintiff alleges that “[a]fter constantly pleading with medical staff about the
26   Tylenol [and] Mobic medication NOT working to relieve [his] daily pain” and requesting
27   to be seen by Zhang, he was “informed by all the Nurses on duty that [Zhang] was no
28   longer [his] PCP and has left the Facility “C” Medical Clinic.” (Id.) Plaintiff was told to

                                                                                3:20-cv-01076-AJB-RBB
     Case 3:20-cv-01076-AJB-RBB Document 4 Filed 06/23/20 PageID.47 Page 6 of 12



1    “take [his] medical problems up with [his] new PCP. (Id.)
2          Plaintiff exhausted his administrative grievances to the “Third and Final Level of
3    Review.” (Id. at 4.) Plaintiff claims Defendant Gates, the CDCR “Chief Medical
4    Director of Medical Appeals,” concluded that Plaintiff’s pain was “not affecting [his]
5    daily activities or daily living.” (Id.) Gates further concluded that the “only reason that
6    [Plaintiff’s] PCP discontinued” Plaintiff’s morphine prescription was “due to abnormal
7    blood levels of morphine in [Plaintiff’s] blood.” (Id.) Plaintiff claims this is “highly
8    untruthful” because he purportedly took his morphine medication “every single day
9    without skipping any treatment.” (Id.) Plaintiff alleges that Gates’s “false misleading
10   conclusion” is a “clear act of ‘deliberate indifference’ to [his] daily medical needs.” (Id.)
11         Plaintiff seeks injunctive relief, along with $240,000 in compensatory damages,
12   and $350,000 in punitive damages. (Id. at 7.)
13         C.     42 U.S.C. § 1983
14         “Section 1983 creates a private right of action against individuals who, acting
15   under color of state law, violate federal constitutional or statutory rights.” Devereaux v.
16   Abbey, 263 F.3d 1070, 1074 (9th Cir. 2001). Section 1983 “is not itself a source of
17   substantive rights, but merely provides a method for vindicating federal rights elsewhere
18   conferred.” Graham v. Connor, 490 U.S. 386, 393-94 (1989) (internal quotation marks
19   and citations omitted). “To establish § 1983 liability, a plaintiff must show both (1)
20   deprivation of a right secured by the Constitution and laws of the United States, and (2)
21   that the deprivation was committed by a person acting under color of state law.” Tsao v.
22   Desert Palace, Inc., 698 F.3d 1128, 1138 (9th Cir. 2012).
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                                               3:20-cv-01076-AJB-RBB
     Case 3:20-cv-01076-AJB-RBB Document 4 Filed 06/23/20 PageID.48 Page 7 of 12



1          D.     Eighth Amendment Medical Care Claims
2          There is no question that prison officials act “under color of state law” when
3    housing and providing medical care to prisoners. See West v. Atkins, 487 U.S. 42, 49-50
4    (1988) (“[G]enerally, a public employee acts under color of state law while acting in his
5    official capacity or while exercising his responsibilities pursuant to state law.”).
6          Therefore, in order to determine whether Plaintiff has pleaded a plausible claim for
7    relief against any named Defendant based on their alleged denials of his request for
8    morphine, the Court must review Plaintiff’s Complaint and decide whether it contains
9    sufficient “factual content that allows [it] to draw the reasonable inference” that “each
10   Government-official defendant, through the official’s own individual actions, has
11   violated the Constitution,” and thus, may be held “liable for the misconduct alleged.”
12   Iqbal, 556 U.S. at 676, 678.
13         Only “deliberate indifference to serious medical needs of prisoners constitutes the
14   unnecessary and wanton infliction of pain ... proscribed by the Eighth Amendment.”
15   Estelle v. Gamble, 429 U.S. 97, 103, 104 (1976) (citation and internal quotation marks
16   omitted). “A determination of ‘deliberate indifference’ involves an examination of two
17   elements: (1) the seriousness of the prisoner’s medical need and (2) the nature of the
18   defendant’s response to that need.” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.
19   1991), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th
20   Cir. 1997) (en banc) (quoting Estelle, 429 U.S. at 104).
21          “Because society does not expect that prisoners will have unqualified access to
22   health care, deliberate indifference to medical needs amounts to an Eighth Amendment
23   violation only if those needs are ‘serious.’” Hudson v. McMillian, 503 U.S. 1, 9 (1992),
24   citing Estelle, 429 U.S. at 103-104. “A ‘serious’ medical need exists if the failure to treat
25   a prisoner’s condition could result in further significant injury or the ‘unnecessary and
26   wanton infliction of pain.’” McGuckin, 974 F.2d at 1059 (quoting Estelle, 429 U.S. at
27   104); Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006); Mendiola-Martinez v. Arpaio,
28   836 F.3d 1239, 1248 (9th Cir. 2016). “The existence of an injury that a reasonable doctor

                                                                                3:20-cv-01076-AJB-RBB
     Case 3:20-cv-01076-AJB-RBB Document 4 Filed 06/23/20 PageID.49 Page 8 of 12



1    or patient would find important and worthy of comment or treatment; the presence of a
2    medical condition that significantly affects an individual’s daily activities; or the
3    existence of chronic and substantial pain are examples of indications that a prisoner has a
4    ‘serious’ need for medical treatment.” McGuckin, 974 F.2d at 1059 (citing Wood v.
5    Housewright, 900 F.2d 1332, 1337-41 (9th Cir. 1990)).
6          At the screening stage of these proceedings, the Court will assume that Plaintiff’s
7    “severe chronic pain,” is sufficient to show he suffers an objectively serious medical
8    need. Compl. at 3; McGuckin, 974 F.2d at 1059.
9          However, even assuming Plaintiff’s health conditions are sufficiently serious, his
10   pleading fails to include any further “factual content” to show that any Defendant acted
11   with “deliberate indifference” to those needs. McGuckin, 974 F.2d at 1060; Jett, 439 F.3d
12   at 1096; Iqbal, 556 U.S. at 678. “Deliberate indifference is a high legal standard.” Hamby
13   v. Hammond, 821 F.3d 1085, 1092 (9th Cir. 2016) (citing Toguchi v. Chung, 391 F.3d
14   1051, 1060 (9th Cir. 2004)).
15                1.     Claims against Defendant Zhang
16         Specifically, Plaintiff claims Zhang removed his morphine prescription but
17   replaced this medication with alternative pain medications, Tylenol and Mobic. (See
18   Compl. at 3.) Plaintiff further alleges that Zhang “clearly informed” him that if these
19   other medications did not “relieve [his] daily pain” that he should “immediately inform
20   [Zhang] during [Plaintiff’s] follow up visit with [Zhang].” (Id.) However, when Plaintiff
21   returned to the medical clinic, he was informed that Zhang was no longer his PCP and
22   Zhang had “left the Facility ‘C’ Medical Clinic.” (Id.)
23         To state an Eighth Amendment claim, Plaintiff’s Complaint must contain
24   “sufficient factual matter,” and not just “labels and conclusions,” Iqbal, 556 U.S. at 678,
25   to plausibly show Defendants’ “purposeful act or failure to respond to [his] pain or
26   possible medical need,” and the “harm caused by [this] indifference.” Wilhelm v. Rotman,
27   680 F.3d 1113, 1122 (9th Cir. 2012) (citing Jett, 439 F.3d at 1096).
28   ///

                                                                                3:20-cv-01076-AJB-RBB
     Case 3:20-cv-01076-AJB-RBB Document 4 Filed 06/23/20 PageID.50 Page 9 of 12



1          “A difference of opinion between a physician and the prisoner–or between medical
2    professionals–concerning what medical care is appropriate does not amount to deliberate
3    indifference.” Snow v. McDaniel, 681 F.3d 978, 987 (9th Cir. 2012) (citing Sanchez v.
4    Vild, 891 F.2d 240, 242 (9th Cir. 1989), overruled in part on other grounds by Peralta v.
5    Dillard, 744 F.3d 1076, 1083 (9th Cir. 2014) (en banc); Wilhelm, 680 F.3d at 1122-23.
6    Instead, Plaintiff must plead facts sufficient to “show that the course of treatment the
7    doctors chose was medically unacceptable under the circumstances and that the
8    defendant[] chose this course in conscious disregard of an excessive risk to [his] health.”
9    Snow, 681 F.3d at 988 (citation and internal quotations omitted); Hamby, 821 F.3d at
10   1092. This he has failed to do.
11         Instead, he alleges facts that indicate Zhang gave Plaintiff an alternative
12   medication to try to relieve his pain. Zhang also is alleged to have told Plaintiff to come
13   back to see him if Plaintiff believed that the medication was not alleviating his pain. The
14   fact that Zhang, for whatever reason, was no longer available to treat Plaintiff when he
15   returned to the clinic does not demonstrate deliberate indifference on the part of Zhang.
16   Plaintiff alleges he was told to “take [his] medical problems up with [his] new PCP.”
17   (Compl. at 3.) There are no allegations that Zhang purposefully refused to treat Plaintiff
18   or that any other PCP that was later assigned to Plaintiff refused to treat his medical
19   condition.
20         Therefore, the Court finds that Plaintiff has failed to state an Eighth Amendment
21   inadequate medical care claim against Defendant Zhang.
22                2.     Claims against Gates
23         Plaintiff seeks to hold Gates liable for responding to his administrative grievances
24   with “misleading conclusions” and denying his request for relief. (Compl. at 4.)
25   Specifically, Plaintiff alleges Gates was deliberately indifferent to his serious medical
26   needs by “determining that [Plaintiff] does not suffer from any type of excruciating pain”
27   and comparing Plaintiff’s “medical needs and pain with other patients medical needs and
28   pain who are able to manage and endure physical pain.” (Id.)

                                                                               3:20-cv-01076-AJB-RBB
     Case 3:20-cv-01076-AJB-RBB Document 4 Filed 06/23/20 PageID.51 Page 10 of 12



1          A prison official’s allegedly improper processing of an inmate’s grievances or
2    appeals, without more, cannot serve as a basis for Section 1983 liability. See generally
3    Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (prisoners do not have a “separate
4    constitutional entitlement to a specific prison grievance procedure.” (citation omitted));
5    Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988) (due process not violated simply
6    because defendant fails properly to process grievances submitted for consideration); see
7    also Todd v. Cal. Dep’t of Corrs. & Rehab., 615 F. App’x 415, 415 (9th Cir. 2015)
8    (district court properly dismissed claim based on improper “processing and handling
9    of [. . .] prison grievances,” since prisoners have no “constitutional entitlement to a
10   specific prison grievance procedure.” (citing Ramirez, 334 F.3d at 860) (quotation marks
11   omitted)); Shallowhorn v. Molina, 572 F. App’x 545, 547 (9th Cir. 2014) (district court
12   properly dismissed section 1983 claims against defendants who “were only involved in
13   the appeals process” (citing Ramirez, 334 F.3d at 860)); Wright v. Shapirshteyn, No. CV
14   1-06-0927-MHM, 2009 WL 361951, at *3 (E.D. Cal. Feb. 12, 2009) (“[W]here a
15   defendant’s only involvement in the allegedly unconstitutional conduct is the denial of
16   administrative grievances, the failure to intervene on a prisoner’s behalf to remedy
17   alleged unconstitutional behavior does not amount to active unconstitutional behavior for
18   the purposes of [Section] 1983.” (citing Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir.
19   1999))).
20         For these reasons, Plaintiff’s claims against Defendant Gates are dismissed for
21   failure to state a plausible claim upon which Section 1983 relief may be granted. See
22   Iqbal, 556 U.S. at 680-84.
23         E.     Leave to Amend
24         For the above reasons, the Court finds that Plaintiff’s entire Complaint is subject to
25   dismissal in its entirely. Because he is proceeding pro se, however, the Court having now
26   provided him with “notice of the deficiencies in his complaint,” will also grant Plaintiff
27   an opportunity to amend. See Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (citing
28   Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992)).

                                                                                3:20-cv-01076-AJB-RBB
     Case 3:20-cv-01076-AJB-RBB Document 4 Filed 06/23/20 PageID.52 Page 11 of 12



1    III.   Conclusion and Order
2           For the reasons explained, the Court:
3           1.    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
4    (ECF No. 3).
5           2.    DIRECTS the Secretary of the CDCR, or his designee, to collect from
6    Plaintiff’s prison trust account the $350 filing fee owed in this case by garnishing
7    monthly payments from his account in an amount equal to twenty percent (20%) of the
8    preceding month’s income and forwarding those payments to the Clerk of the Court each
9    time the amount in the account exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2). ALL
10   PAYMENTS MUST BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER
11   ASSIGNED TO THIS ACTION.
12          3.    DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph
13   Diaz, Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001.
14          4.    DISMISSES Plaintiff’s Complaint for failing to state a claim upon which
15   relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b), and
16   GRANTS him forty-five (45) days leave from the date of this Order in which to file an
17   Amended Complaint which cures all the deficiencies of pleading noted. Plaintiff’s
18   Amended Complaint must be complete by itself without reference to his original
19   pleading. Defendants not named and any claim not re-alleged in his Amended Complaint
20   will be considered waived. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard
21   Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading
22   supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012)
23   (noting that claims dismissed with leave to amend which are not re-alleged in an
24   amended pleading may be “considered waived if not repled.”).
25          If Plaintiff fails to file an Amended Complaint within the time provided, the Court
26   will enter a final Order dismissing this civil action based both on Plaintiff’s failure to
27   state a claim upon which relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)
28   and 1915A(b), and his failure to prosecute in compliance with a court order requiring

                                                                                3:20-cv-01076-AJB-RBB
     Case 3:20-cv-01076-AJB-RBB Document 4 Filed 06/23/20 PageID.53 Page 12 of 12



1    amendment. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does
2    not take advantage of the opportunity to fix his complaint, a district court may convert the
3    dismissal of the complaint into dismissal of the entire action.”).
4          IT IS SO ORDERED.
5
6    Dated: June 22, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                              3:20-cv-01076-AJB-RBB
